Kupferman, J. (dissenting).
The defendant-appellant contended that it was not able to post more than $1 million for security.
To require the application of Insurance Law § 1213 (c) and the posting of over $10 million means that the action cannot be defended and, therefore, there will be no determination on the merits.
The situation is analogous to Texaco Inc. v Pennzoil Co. (784 F2d 1133 [2d Cir], revd on other grounds 481 US 1), and constitutes a deprivation of due process.
Because constitutional issues should not be addressed when a decision can be reached for other reasons (see, Matter of Syquia v Board of Educ., 80 NY2d 531), we should at least look at the calculation which led to the $10 million figure and direct a hearing as to how the liquidator arrived at that sum. *222In the interim, the proffered $1 million should suffice and the answer be permitted to be filed.
Ellerin and Kassal, JJ., concur with Mironas, J. P.; Kupferman, J., dissents in a separate opinion.
Order of the Supreme Court, New York County, entered on May 2, 1991, which directed that the answer of defendant Ardra Insurance Company, Ltd. be stricken unless it posted a bond or other security in the amount of $10,351,877.38 pursuant to Insurance Law § 1213 (c), is affirmed, with costs and disbursements.